       Case 2:20-cv-00777-JAM-AC Document 9 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRANCE EDWARD MURRAY,                           No. 2:20-cv-0777 JAM AC P
12                       Petitioner,
13           v.                                         ORDER
14    GIGI MATTESON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has paid the filing fee. The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21          On June 2, 2020, the magistrate judge issued findings and recommendations herein which

22   were served on petitioner and which contained notice to petitioner that any objections to the

23   findings and recommendations were to be filed within twenty-one days. ECF No. 7. Petitioner

24   has not filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                       1
      Case 2:20-cv-00777-JAM-AC Document 9 Filed 03/01/21 Page 2 of 2


 1              1. The findings and recommendations issued June 2, 2020 (ECF No. 7), are ADOPTED
 2   in full;
 3              2. Petitioner’s application for a writ of habeas corpus is DISMISSED for failure to
 4   exhaust state remedies, and
 5              3. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7

 8   DATED: March 1, 2021                              /s/ John A. Mendez
 9                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
